DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 06/08/2021.
	
Status of Rejections
The rejection of claim(s) 4, 5, and 7 is/are obviated by applicant’s cancellation. 
The rejection of claim(s) 24 is/are obviated by applicant’s withdrawal. 
All other previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments. 

Claim(s) 1-3, 6, 8-11, and 19-20 is/are under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 6, 8-11, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 4,105,530) in view of Tang et al (“Hierarchical Fe3O4@Fe2O3 Core–Shell Nanorod Arrays as High-Performance Anodes for Asymmetric Supercapacitors”, ACS Applied Materials & Interfaces, 2015, 7, 49, pages 27518-27525), as evidenced by Yin et al (“Transition-metal-doped Fe2O3 nanoparticles for oxygen evolution reaction”, Progress in Natural Science: Materials International, 28, 4, 2018, pages 430-436) for claim 8 and The Engineering Toolbox (“Coefficients of Linear Thermal Expansion: Linear temperature expansion coefficients for aluminum, copper, glass, iron and other common materials”, 2006) for claim 11.

Claim 1: Johnson discloses an electrode for an electrochemical cell (see e.g. col 1, lines 5-9 of Johnson), the electrode comprising 
a porous (see e.g. low porosity, see e.g. col 3, lines 64-66 and Fig 1 of Johnson) electrode material disposed on a substrate (see e.g. col 3, lines 29-33 of Johnson), 
wherein the electrode material comprises electrocatalyst and a solid glass phase (see e.g. col 3, lines 67-68 of Johnson) which binds the electrocatalyst to the substrate (see e.g. col 3, lines 57-60 of Johnson),
wherein the electrocatalyst forms an interconnected network of electrocatalyst through the porous electrode material (see e.g. connecting paragraph of col 3 and 4 of Johnson), 
wherein the solid glass phase constitutes 20 wt% of the electrode material (see e.g. claim 10 of Johnson),
wherein the solid glass phase is substantially free of lead (it is borosilicate glass without mention of lead, see e.g. abstract of Johnson); and


The limitation claiming “the solid glass phase is sintered glass frit” is a product-by-process limitation. MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)’. Johnson teaches all the required structure of the electrode in claim 2 and renders this limitation obvious.

Johnson does not explicitly teach that “the loading of solid glass phase on the electrode is from 0.2 mg/cm2 to 20 mg/cm2”. Johnson teaches the electrode can be used for cathodic protection, electrowinning, electroplating, and electrochemical synthesis (see e.g. col 1, lines 5-9 of Johnson) and comprises 20% glass and 80% metal oxide (see e.g. claim 10 of Johnson). Tang teaches a metal oxide loading of 1.25 mg/cm2 (see e.g. abstract of Tang) for electrodes used in an electrochemical process (see e.g. page 27518m col 1 of Tang). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Johnson to use the loading taught in Tang because Tang teaches this is a suitable loading for metal oxide electrodes used 2 of glass phase, based on the 20:80 limitation of claim 10 of Johnson. 

Claim 2: Johnson in view of Tang teaches that the solid glass phase constitutes 20wt % of the electrode material (see e.g. col 5 ,lines 66-68 of Johnson).

Claim 3: Johnson in view of Tang teaches that solid glass phase is a borosilicate glass phase (see e.g. abstract of Johnson).

Claim 6: Johnson in view of Tang teaches that the electrode material forms a barrier on the surface of the substrate, thereby preventing contact between the electrolyte and the substrate in use (see e.g. col 3, lines 60-66 of Johnson).

Claim 8: Johnson in view of Tang teaches that the electrocatalyst is an oxygen evolution reaction (OER) catalyst (titanium doped ferric oxide, see e.g. abstract and col 1, lines 5-9 of Johnson and evidenced by Yin) and and/or an electrochlorination catalyst (titanium doped ferric oxide, see e.g. abstract and col 2, lines 25-38 of Johnson). 

Claim 9: Johnson in view of Tang teaches that the glass is acid resistant (it is borosilicate glass, see e.g. abstract of Johnson)

Claim 10: Johnson in view of Tang teaches that the electrode material has pores and/or pits on an electrolyte-side surface thereof (see e.g. col 3, lines 47-52 of Johnson).

Claim 11: Johnson in view of Tang teaches that the glass phase can be borosilicate or soda glass (see e.g. abstract) and that the substrate can be steel or iron (see e.g. connecting paragraph of col 3 and 4 of Johnson). According to the Engineering Toolbox, the coefficient of thermal expansion for glass ranges from 4-9 and the coefficient of thermal expansion for iron or steel ranges from 10-12 for iron and 10-17 for steel. This gives a range for the difference of 10-23% (9:10 – 4:17), which overlaps with the claimed range of +/-10% or less. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 19: Johnson in view of Tang teaches an electrochemical cell (see e.g. col 2, lines 18-38 of Johnson) comprising an electrode as defined in claim 1 (see rejection of claim 1 above).

Claim 20: The limitation claiming the electrochemical cell is an electrochlorination cell is an intended use for the cell. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex 
Another use for electrodes in accordance with the invention is in electrochemical synthesis in aqueous and organic solutions, for example in the preparation of chlorine or certain oxy-compounds of chlorine, bromine, and sulphur, such for example, as sodium chlorate, perchlorates, persulphates. Many different types of anode are used at present in electrochemical synthesis processes. It is considered that a likely application of the electrodes to which this invention relates might be for the electrochemical treatment of effluents, for example, for the anodic oxidation of electroplating bath effluents, or for the chlorination of sea water for effluent treatment. 

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered.

On page(s) 7-8, the applicant argues that Johnson does not teach a porous electrode material. This is not considered persuasive. While the invention of Johnson discusses reducing porosity, Johnson does show that porosity is suitable (“The glass also serves to make the coating non-porous or less porous”, see e.g. col 3, lines 60-66 and Fig 1 showing a porosity % of glass in Ti-Fe2O3  going from ~40% to 8%).



On page(s) 9, the applicant argues that Johnson does not teach an exposed electrocatalyst. This is not considered persuasive. Johnson teaches an exposed face comprising the semi-conducting oxide-glass (see e.g. col 5, lines 30-35) which is created by reacting the semiconducting oxide with glass (see e.g. connecting paragraph of col 3 and 4 of Johnson).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795